Opinion by
Judge Barbieri,
The Appalachia Intermediate Unit No. 8 (Unit) and Pennsylvania State Education Association (Association) along with the Pennsylvania School Service Personnel/PSEA (PSEA) have filed cross appeals from a majority decision of the Court of Common Pleas of Cambria County sitting en banc which rendered absolute a decree nisi (1) affirming an arbitrator’s award of certain salary payments to Unit teachers represented by the Association and Unit teacher’s aides represented by the PSEA and (2) reversing an arbitrator’s award of interest on these payments. We affirm.
Before this Court, the Unit once again alleges, as it alleged below, (1) that the grievances submitted to the arbitrator were not filed in a timely manner and (2) that the arbitrator’s decision failed to draw its essence from the collective bargaining agreement.1 In addition, in response to the cross appeal filed by the Association and the PSEA, the Unit alleges that the court of common pleas properly reversed the arbitrator’s award of interest on the ground that that relief was not requested in the grievances submitted for arbitration, a decision which we note is fully in ac*42cord with our Supreme Court’s decision in Sley System Garages v. Transport Workers Union of America, 406 Pa. 370, 178 A.2d 560 (1962), and this Court’s decision in In Re: Appeal Rose Tree Media School District, 65 Pa. Commonwealth Ct. 148, 442 A.2d 23 (1982). After carefully reviewing the record in this case and the applicable case law, we affirm on the basis of the able and comprehensive opinion authored by the Honorable H. Clifton McWilliams, Jr. found at Pa. D. & C.3rd (1981).
Order
Now, June 10, 1983, the Order of the Court of Common Pleas of Cambria County dated February 11, 1982 and docketed at No. 1980-3741, is affirmed.

 In its brief to this Court the Unit also raises the issue of whether the arbitrator’s award should be reversed because of the Unit’s alleged inability to pay the salary award. Since this issue was not raised below, however, we will not address it here. Pa. B.A.P, 302.